Title: To Thomas Jefferson from Tench Coxe, 11 November 1820
From: Coxe, Tench
To: Jefferson, Thomas


            Dear Sir
            
              Philadelphia
              Nov. 11. 1820
            
          You are one of the last persons to whom it is necessary to observe how comfortable are the exchanges of the heart among those who are united in principles at once virtuous and noble. I feel all that belong to such circumstances in the perusal of your letter of the 13th ulto It is true that I aspired to be the fellow laborer (juvenile and modest) with superior men. I have been amply repaid by my belief that I helped to save our country, and its cause from menaced evils, and to promote its interests and dishonored sons at home and abroad. Amidst the injuries I have sustained from the weakness, avarice & jealousies of false or inferior brethren, and from opponents, who suffered in their conflicts with our friends and myself, I have never ceased to devote more than my leisure hours to the public interests political, moral & economical. In the volume of Murray & Co’s Phila edition of Rouss London Cyclopedia, which contains the “U. States” you will see my views of our country of the 4th July 1818. It was meant to insinuate and record many things in the light we have viewed them from 1774 to 1818. The enquiry, which it contains into the national character of the people of the United States was intended as a little summary of “Vindicia Americanæ”. I think its enthusiasm, which I confess as a weakness on subjects of the heart, would gratify you on one of your calmest moods of moral philosophy.I am now meditating “a manual of agriculture.” Our family has been concerned with landed interests of this  country about 150 years. I have a love of its soil not only natural, but hereditary. This is one of my apologies for presuming boast of subject that many may suppose I have not observed from the time of my readings of Virgils Georgics, in our grammar School. But I have indulged myself with success on the cotton, on the rice, which to us Pennsylvanians are not indigenous, and I hope to complete and compose a better manual than we yet have for the rising generation of cultivators and for the uninstructed,  and  part of the practical and adult. There is another reason I abandoned my profession in the year 1797 because I deemed it improper in me and unfavorable to our young reformed government that I as a public officer, possessed of political information & merits & with many opportunities of influence; should be engaged in commerce. I am therefore without a profession and entirely out of office, with a family of eight unmarried children all above 20. I sometimes receive a compensation for those sermons with my pen which I always gave to the public & the press, without press in  our time If 1 or 200 copies were presented to me by a little printer, I gave them to eminent men, and put his libraries to circulate their contents.At the moment of receiving your letter I was meditating on an application, from necessity, to Mr Monroe. Alarm of last session vacates all the officers throughout the Union, of certain descriptions, which have been held by the incumbents four years or more. Mr Monroe has overcome the old rivals (Messrs G & Delv. C.) of yourself, Mr Madison & himself in our Pennsa election & extensively elsewhere. I have requested his consideration for some vacancy & particularly former held by a person who has no claims upon the country civil or military; revolutionary or subsequent, but owes his appointment only to a connexion with a gentleman, once an officer & who has so conducted our first pecuniary escalation as to make a fortune of 40,000 Ds and to view the energy & credit of our banks at home and abroad. That or some other appointment I want for my old age, for my family, for sufferings in mind, person, estate and everything pertaining to comfort, and for  the duties & hours I am prepared to perform and the volunteer services I should be in the old habit of rendering. the office is one which I once asked and which Mr Madison gave me, but the war destroyed its emoluments. The naval office of this port is that I mean, or any other. If the remembrance and consideration of all you have known me to suffer and execute appear to justify an early interposition, in an emergent case (with Mr Madison’s cooperation) by letters to the President & members of the Senate it would relieve me from a scene of distress past, present & imminent which I should be pained to narrate. As the transmission of this letter to Mr Madison by you would save time, and enable him to act, I authorize its communication. Any office would be equal to me, but the 2d smaller customs, the New offc, in which my men could aid economical practice & rendering would be of most value to my country, I would prefer to the 1st or any other.I have just finished a series of papers for the national intelligencer under the signature of  “Greene” upon the subject of the Northern temper & conduct upon the subject of the Missouri question and too hasty emancipation. I feel, to the bottom of my soul, the danger of political, religious & moral fanaticism on that subject. We have had no such topic of just apprehension since the settlement of Independence. I have endeavoured to infuse into the consideration of it as much as possible of truth not considered, and of reason, obscured by passion, propaganda and criminal intriguesMy letter, too long for your convenience, I hasten to close: but will not promise that I will refrain from others concerning the public interests. I could say much more of wonderful Spain, of Naples, of Portugal and of the extension of the representative principles and the decline of military and ecclesiastical despotisms. But I respectfully postpone.I have the honor to be with perfect respect and attachment dear Sir yr faithful friend & servantTench Coxe